DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 05/04/2021 is acknowledged.  The traversal is on the ground(s) that there is not an undue burden on the examiner because of a technical relationship among the claims.  This is not found persuasive because the mutually exclusive species cause a search and examination burden.  Pursuant to MPEP 806.04(f), claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. In this application, the prior art of one species is unlikely to be pertinent to the other species based on the mutually exclusive limitations.  The mutually exclusive limitations also have different fields of search.  Liners are well-known in the art and there are various classes where liners may be located.  Cutting and forming of pipes is also well-known and has a different field of search from the liner.  The equipment utilized to apply a liner will be different than the equipment to form/manufacture a channel.  The examiner maintains that there is a search and examination burden should the different species be examined together.      
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 11-12, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Second (2003/0034080).
	With regard to claims 1 and 11, Second discloses a system/method configured to facilitate transmission of information (para 0001) through below ground utility pipes (9), the system/method comprising: 
	an outer utility pipe (9) having a first diameter (fig. 3), the outer utility pipe configured to be placed below ground (fig. 3; para 0028); an inner liner (12) having a second diameter (fig. 3), the second diameter smaller than the first diameter (fig. 3), the inner liner positioned inside the outer utility pipe such than an annular space is created between the inner liner and the outer utility pipe (fig. 3), the inner liner configured to conduct fluid (para 0028); and a communication conduit (1) positioned in the annular space between the inner liner and the outer utility pipe (fig. 3), the communication conduit configured to receive one or more components configured to transmit information (para 0001-0003).
	With regard to claims 2 and 12, Second further discloses the one or more components the communication conduit is configured to receive comprise a fiber optic cable (para 0002).

With regard to claims 8 and 18, Second further discloses the outer utility pipe, the inner liner, and the communication conduit are configured to be coupled with corresponding utility pipes, inner liners, and communication conduits to facilitate extended transmission of information through below ground utility pipes (fig. 3, para 0038).

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penza (2004/0146362).
	With regard to claims 1 and 11, Penza discloses a system/method configured to facilitate transmission of information (abstract) through below ground utility pipes (figs. 30, 32), the system/method comprising: 
	an outer utility pipe (3001) having a first diameter (figs. 30,32), the outer utility pipe configured to be placed below ground; an inner liner (3207) having a second diameter (fig. 32), the second diameter smaller than the first diameter (fig. 32), the inner liner positioned inside the outer utility pipe such than an annular space is created between the inner liner and the outer utility pipe (fig. 32), the inner liner configured to conduct fluid (paras 0102-0105); and a communication conduit (3203) positioned in the annular space between the inner liner and the outer utility pipe (fig. 32), the communication conduit configured to receive one or more components configured to transmit information (para 0035).
	With regard to claims 2 and 12, Penza further discloses the one or more components the communication conduit is configured to receive comprise a fiber optic cable (para 0035).
	With regard to claims 3 and 13, Penza further discloses the outer utility pipe is formed from iron, steel, plastic, or concrete (para 0102).
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Second (2003/0034080) in view of Berry, Jr (7,882,856) and Penza (2004/0146362).
	 With regard to claims 5-7 and 15-17, Second discloses the invention substantially as claimed as well as the communication conduits at a radial position located toward a ground surface when the outer utility pipe is below ground (fig. 3).  Second further discloses suspending the conduits from the outer pipe (para 0028) however lacks any specific suspending details and is silent regarding the communication conduit is coupled to an inner diameter of the outer utility pipe at a plurality of locations along a length of the outer utility pipe in the annular space using an anchor driven into a wall thickness of-2- 4813-4246-4744.v1THORPE - 16/581,663Attorney Docket No.: 076211-0506903the outer utility pipe and a strap at individual locations along the length of the outer utility pipe.
	Berry discloses (fig. 8) a conduit (42) is coupled to an inner diameter of the outer utility pipe (41) at a plurality of locations along a length of the outer utility pipe (col. 8, lines 2-10) in the annular space 
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Second and utilize the strap assembly to secure the conduit to the utility pipe as taught by Berry in order to suspend the conduit as desired.  It is well-known for conduits to run long distances and it would be desirable to secure the conduits before installing the liner.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Second (2003/0034080) in view of Budnick et al. (2,798,744).
	With regard to claims 9 and 19, Second discloses the invention substantially as claimed however fails to disclose the communication conduit comprises fittings at both ends of the communication conduit configured to facilitate removable coupling of the communication conduit with additional communication conduits and substantial sealing of the communication conduit to prevent ingress of earthen materials into the communication conduit.
	Budnick discloses a fitting (10) for communication conduit (15) configured to facilitate removable coupling of the communication conduit with additional communication conduits and substantial sealing of the communication conduit to prevent ingress of earthen materials into the communication conduit (col. 1, lines 15-20; figs. 1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Second and utilize fittings as taught by Budnick in order to allow the communication conduits to be connected to one another to create custom length conduit as known within the art.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Second (2003/0034080) in view of Mayr (6,377,734).
	With regard to claims 10 and 20, Second discloses the invention substantially as claimed as discloses a waste water pipe however fails to explicitly state the outer utility pipe comprises a port configured to allow at least a portion of the communication conduit to pass through and out toward a ground surface.
	Mayr discloses communication system within an outer utility pipe that is a waste water pipe (col. 1, lines 7-10) wherein the outer utility pipe comprises a port configured to allow at least a portion of the communication conduit to pass through and out toward a ground surface (figs 1,11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Second and have ports as taught by Mayr in order to allow the communication system to branch off to its desired end location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
5/12/2021